Warner, J.
The error assigned to the judgment of the Court below in this case is, in overruling the motion for a new trial. In carefully looking through the entire record in this case, we find no legal grounds of error which will authorize this Court to set aside the verdict found by the j ury upon the facts therein contained. In our judgment, substantial justice has been done between the parties, and there was no error in the refusal of the Court below, to grant a new trial.
Let the judgment of the Court below be affirmed.